SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement T Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 Procera Networks, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: January 9, 2008 Dear Procera Networks Common Stock Holder, The Proxy Card you received with the Notice of Annual Meeting and Proxy Statement for the January 30, 2008 Procera Networks, Inc. annual meeting of stockholders is not valid due to a printing error.Enclosed please find a revised Proxy card correcting the printing error.If you have already returned the original Proxy Card, you must return the enclosed revised Proxy Card, using the enclosed reply envelope, to have your shares voted by proxy at the January 30, 2008 annual meeting.If you have not yet returned the original proxy card, please discard it and instead use the enclosed revised Proxy Card. As always, as a stockholder of record you have the right to vote your shares by the direct attendance of the annual meeting as described in the original proxy materials. We apologize for any inconvenience. Kind regards, /s/ Paul Eovino Vice President, Finance Procera Networks, Inc. PROCERA NETWORKS, INC. ANNUAL MEETING OF STOCKHOLDERS Wednesday, January 30, 2008 9:30 a.m. local time 100 Cooper Court Los Gatos, California Procera Networks, Inc 100 Cooper Court Los Gatos, CA95032 proxy This proxy is solicited by the Board of Directors for use at the Annual Meeting on January 30, 2008. The shares of stock you hold in your account or in a dividend reinvestment account will be voted as you specify below. If no choice is specified, the proxy will be voted “FOR” all six nominees for director and “FOR” Items 2, 3, 4 and 5. By signing the proxy, you revoke all prior proxies and appoint Thomas Williams, David Stepner and Paul Eovino, and each of them, proxies with full power of substitution, to vote your shares of record at the close of business on
